Reinstated; Motion Granted; Petition for Writ of Mandamus Dismissed; and
Memorandum Opinion filed September 22, 2015.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-00193-CV



                      IN RE TIM A. THIBODEAU, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               311th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2008-00271

                          MEMORANDUM OPINION

      On March 6, 2014, relator Tim A. Thibodeau filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the presiding
judge of the 311th District Court of Harris County, to set aside the July 31, 2012
and December 3, 2012 orders suspending relator’s visitation with, and access to,
the child, and to conduct a jury trial in the underlying case.
      On April 7, 2014, this court abated this original proceeding pursuant to
Texas Rule of Appellate Procedure 7.2(b) due to the resignation of the trial judge
whose challenged actions form the basis of relator’s requested relief. See Tex. R.
App. P. 7.2(b). In the abatement order, this court stated that it would consider an
appropriate motion to dismiss this original proceeding.

      On September 15, 2015, relator filed a motion advising the court that he
does not intend to pursue the relief requested in his petition for writ of mandamus
and asks that his petition be dismissed. The motion is granted.

      Accordingly, relator’s petition for writ of mandamus is ordered dismissed.


                                     PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                         2